Title: To Thomas Jefferson from Quin Morton, 6 February 1809
From: Morton, Quin
To: Jefferson, Thomas


                        
                            Sir
                            
                            Knoxville Feby. 6th. 1809
                        
                        Fifty Citizens of Anderson County in the state of Tennessee have associated and enrolled themselves as a
                            company of Riflemen under my command and have directed me to make a tender of services to you, for the defence of their
                            country. They pledge themselves to take the field upon the shortest notice, whenever in your wisdom the Interest of the
                            nation requires them to do so 
                  I am Sir with Sentiments of the highest respect yours &c
                        
                            Quin Morton
                            
                            Capt. V. Riflemen
                        
                    